311 U.S. 452 (1940)
WISCONSIN ET AL.
v.
MINNESOTA MINING & MANUFACTURING CO.
No. 48.
Supreme Court of United States.
Argued November 20, 1940.
Decided December 16, 1940.
CERTIORARI TO THE SUPREME COURT OF WISCONSIN.
*453 Messrs. Harold H. Persons, Assistant Attorney General of Wisconsin, and James Ward Rector, Deputy Attorney General, with whom Mr. John E. Martin, Attorney General, was on the brief, for petitioners.
Mr. John L. Connolly, with whom Messrs. Frederick J. Miller and G. Burgess Ela were on the brief, for respondent.
MR. JUSTICE FRANKFURTER delivered the opinion of the Court.
This case, involving another application of the Wisconsin Privilege Dividend Tax considered in Wisconsin v. J.C. Penney Co., ante, p. 435, is governed by that decision except for a contention made by this respondent but not pressed here in Penney's case.
The Commerce Clause is invoked. But it is too late in the day to find offense to that Clause because a state tax is imposed on corporate net income of an interstate enterprise which is attributable to earnings within the taxing state, Matson Navigation Co. v. State Board, 297 U.S. 441. That liability for such a tax is made contingent upon later happenings, as in the circumstances of the present case, makes no difference.
Reversed.
The CHIEF JUSTICE, MR. JUSTICE McREYNOLDS, MR. JUSTICE ROBERTS, and MR. JUSTICE REED dissent for the reasons stated in the dissenting opinion in Wisconsin v. J.C. Penney Co., ante, p. 446.